10/13/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: PR 06-0544


                                        PR 06-0544                         FiL       _-
                                                                              OCT 1 3 2020
IN RE PETITION OF BENJAMIN KOLTER FOR                                     Bowen r eenW000
                                                                        Cleplarairom C  CDU rt
                                                                                       na
REINSTATEMENT TO ACTIVE STATUS IN
THE BAR OF MONTANA



       Benjamin Kolter has petitioned this Court for reinstatement to active status in the
State Bar of Montana. Kolter was placed on inactive status in September 2020 for failing
to comply with the Rules for Continuing Legal Education for the reporting year ending
March 31, 2020. Attached to the Petition is a letter from the State Bar stating that Kolter
has now completed all CLE requirements for that reporting year. The Petition states that
Kolter is not currently subject to disciplinary proceedings and has not committed any acts
or omissions sanctionable under the Rules ofProfessional Conduct while on inactive status.
Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Benjamin Kolter for reinstatement
to active status in the State Bar ofMontana is GRANTED. Upon payment ofany remaining
dues, fees, and the state license tax to the State Bar of Montana, Kolter shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
                                                                          •
       DATED this         day of October, 2020.



                                                                Chief Just
                                                                 •
              (17-
    110
          -



              tice




2